In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-14-00033-CV



              ANNA HULETT, Appellant

                           V.

        KENNETH WAYNE KUEHN, Appellee



         On Appeal from the 62nd District Court
                Lamar County, Texas
                Trial Court No. 81050




      Before Morriss, C.J., Moseley and Burgess, JJ.
       Memorandum Opinion by Justice Moseley
                                     MEMORANDUM OPINION
         Anna Hulett, appellant, filed her notice of appeal April 22, 2014.

         The clerk’s record was filed June 17, 2014, and the reporter’s record was filed August 21,

2014. Hulett’s brief was therefore due September 22, 2014. On September 24, 2014, this Court

received a single-page document which apparently was intended to serve as Hulett’s brief.

Because that document was inadequate to serve as a brief insofar as it failed to meet the

requirements of Rule 38.1 of the Texas Rules of Appellate procedure, we requested, by letter

dated October 2, 2014, that the deficiencies in the brief be cured. See TEX. R. APP. P. 38.1.

Hulett was given a new deadline of November 3, 2014, in which to file her brief. 1

         Hulett, thereafter, filed a motion for extension of time in which to file her brief, which

extension was granted by letter of November 13, 2014. Hulett was given a new deadline of

November 24, 2014, in which to file her brief. The November 13 letter advised Hulett that no

further extensions beyond November 24 would be granted. On December 12, 2014, Hulett was

advised by letter that her brief was late and that if she wished to prosecute her appeal, her brief

would be due on or before December 22, 2014. In that letter, Hulett was warned that the failure

to file a timely brief would subject this appeal to dismissal for want of prosecution. See TEX. R.

APP. P. 38.8(a)(1), 42.3.

         Hulett’s brief was not filed by the December 22 deadline. Instead, Hulett requested, by

letter, yet another extension of the briefing deadline. Hulett’s letter, although unclear, seemed to

1
 The October 2, 2014, letter returning Hulett’s brief for failure to comply with Rule 38.1 of the Texas Rules of Civil
Procedure outlined the requirements of the Rule and briefly explained the purpose and function of a brief. The letter
further explained that although Hulett was acting pro se in this appeal, her brief must nevertheless comply with the
Rules.

                                                          2
indicate that perhaps she had retained counsel to represent her on appeal. In light of that

information, our Clerk’s office sent Hulett a final letter on January 6, 2015, advising Hulett that

she should inform the Court by January 21, 2015, if she had retained counsel. Hulett was further

advised that if she had not retained counsel by January 21, her brief was nevertheless due on that

date. Finally, Hulett was warned that her appeal would be dismissed for want of prosecution if,

assuming counsel was not retained, her brief was not filed by the deadline. Hulett has never filed

a brief in this matter and never advised the Court that she has retained counsel to represent her on

appeal.

          Consequently, we dismiss this appeal for want of prosecution. See TEX. R. APP. P.

42.3(b).




                                              Bailey C. Moseley
                                              Justice

Date Submitted:        January 27, 2015
Date Decided:          January 28, 2015




                                                 3